Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.
 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claims 1, 10, 18, the limitation, “the learned solution comprising a vehicle extrication technique output from a machine learning algorithm trained using data relating to at least one previously employed vehicle extrication technique and a level of successful vehicle extrication of the at least one previously employed vehicle extrication technique” does not have antecedent basis in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-15, 18-20, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190024781A1 to Chrungoo et al. (hereinafter, Chrungoo), which was cited by applicant.
Regarding claim 1, Chrungoo discloses:
a method for using autonomous vehicle assistance for freeing a vehicle from a stuck condition, comprising: receiving sensor data from a vehicle sensor indicating a condition of the vehicle {controller 35 may autonomously or semi-autonomously control vehicle 10 (a method for using autonomous vehicle)(paragraph [0024]); soft underfoot conditions response system (assistance for freeing a vehicle from a stuck condition) includes a sensing system generating signals indicative wheel slip ratio and rolling resistance, a plurality of sensors 
determining from the sensor data that the vehicle is in a stuck condition {the controller receives the data from the sensors, reference data representative of soft underfoot (stuck) conditions from a database, and analyze (determine) the data received from the sensing system and the sensors, and the reference data received from the database (paragraph [0006])}; 
obtaining a learned solution for freeing the vehicle from the stuck condition {the controller generates control command signals that cause a change in vehicle operational parameters to reduce or avoid any effects (freeing the vehicle) on operation of the vehicle associated with soft underfoot (stuck) conditions, builds a model (learned solution) that includes parameters that characterize surfaces with soft underfoot conditions (paragraph [0006])}; 
the learned solution comprising a vehicle extrication technique output from a machine learning algorithm trained using data {the controller receives reference data representative of soft underfoot conditions from a database; extracts from the reference data a data subset containing vehicle operational parameters identified by an operator as being associated with soft underfoot conditions (vehicle extrication techniques), using heuristics; builds a model (learned solution) that includes parameters that characterize surfaces with soft underfoot conditions (paragraph [0006]) / controller 35 may be configured and programmed to include a machine learning algorithm [output from a machine learning algorithm] that has been trained 
Chrungoo does not explicitly disclose: data relating to at least one and a level of successful vehicle extrication of the at least one previously employed vehicle extrication technique. In relation to this limitation, Chrungoo teaches in paragraph [0071]: reference data representative of the vehicle properties and operational parameters collected from similar previously analyzed vehicles may be stored in a database [previously employed technique], an automated search strategy or algorithm may utilize various machine learning techniques to provide the best possible approximations and predictions. The machine learning techniques may include locating nearest neighbor items, or items within a specified neighborhood, with the most similar properties [level of successful and previously employed technique] , from a reference collection, and utilize any geographic or other information associated with these items to predict properties and vehicle operating surface conditions. 
It would have been obvious to modify this reference data utilization feature of Chrungoo to be applied to vehicle extrication so that a successful previous vehicle extrication technique is chosen. 
Chrungoo further discloses:
taking over at least partial control of the vehicle from its operator {the method for responding to soft underfoot conditions provides control command signals to a completely autonomous or semi-autonomous vehicle (paragraph [0072])}, and 
applying the learned solution to the vehicle to extricate the vehicle from the stuck condition {paragraph [0006]: to reduce or avoid any effects (to extricate the vehicle) on operation of the vehicle associated with soft underfoot (stuck) conditions}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify this reference data utilization feature of Chrungoo to be applied to vehicle extrication so that a successful previous vehicle extrication technique is chosen, and to incorporate the modification with the described invention of Chrungoo in order to utilize known solution with machine learning.
Regarding claim 2, which depends from claim 1, Chrungoo further discloses: determining from the sensor data a particular type of condition in which the vehicle is stuck {the controller receives, analyzes data from sensors, determines parameters corresponding to at least one of an image of job site surface conditions, wheel slip ratio, rolling resistance, vehicle speed, and vehicle pose (a particular type of condition in which the vehicle is stuck)(paragraph [0006])}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parameter determining feature of Chrungoo with the described invention of Chrungoo in order to choose required data from sensed data.
Regarding claim 3, which depends from claim 2, Chrungoo further discloses: obtaining the learned solution for freeing the vehicle from the stuck condition comprises selecting from among a plurality of solutions a tailored solution corresponding to the particular type of condition in which the vehicle is stuck {the controller determines parameters including measured real time values corresponding to at least one of an image of job site surface 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the solution selection feature of Chrungoo with the described invention of Chrungoo in order to select a right solution for the given vehicle situation.
Regarding claim 7, which depends from claim 1, Chrungoo further discloses that taking over at least partial control of the vehicle from its operator comprises blending autonomous vehicle control with driver control to provide a blended driving mode for vehicle operation {the disclosed apparatus and method for predicting and responding to soft underfoot conditions provides control command signals to a completely autonomous or semi-autonomous vehicle, or information to an operator of a vehicle, the soft underfoot conditions response system may have any number or combination of computing elements enabling it to communicate, store, and process data to carry out the disclosed techniques (blending autonomous vehicle control with driver control is implied from the disclosure that the method for responding to soft underfoot conditions provides control command signals to a semi-autonomous vehicle, controlling semi-autonomous vehicle requires blending of autonomous vehicle control and driver control) (paragraph [0072])}. 

Regarding claim 8, which depends from claim 1, Chrungoo further discloses that taking over at least partial control of the vehicle from its operator comprises engaging a full autonomous mode for control of the vehicle {paragraph [0072]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate autonomous feature of Chrungoo with the described invention of Chrungoo in order to utilize autonomous driving when the situation allows.
Regarding claim 9, which depends from claim 1, Chrungoo further discloses that taking over at least partial control of the vehicle from its operator comprises blending autonomous control with driver control {paragraph [0072]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the semi-autonomous control of Chrungoo feature of Chrungoo with the described invention of Chrungoo in order to utilize both autonomous and driver control feature of a vehicle.
Regarding claim 10, Chrungoo teaches: a system for providing autonomous vehicle assistance to free a vehicle from a stuck condition, comprising: a plurality of vehicle sensors to gather data indicating a condition of the vehicle; an analysis circuit comprising a receiver to receive the sensor data from the sensors, a processor, and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations comprising: determining from the sensor data whether the vehicle is in a stuck condition; and obtaining a learned solution for freeing the vehicle from the stuck condition, the learned solution comprising a vehicle extrication technique output from a machine learning algorithm trained using data relating to at least one previously employed vehicle extrication technique and a level of successful vehicle extrication of the at least one previously employed  vehicle extrication technique; and a blending system to take over at least partial control of the vehicle from its operator and apply the learned solution to the vehicle to extricate the vehicle from the stuck condition {processors of controller 35 may be programmed and configured to receive executable instructions from one or memory devices associated with controller 35; a blending system is implied from the disclosure that the method for responding to soft underfoot conditions provides control command signals to a semi-autonomous vehicle (controlling semi-autonomous vehicle requires blending of autonomous vehicle control and driver control); anticipation of other limitations is similar to the explanation above with respect to claim 1 (paragraphs [0006], [0024], [0045], [0071], [0072])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify this reference data utilization feature of Chrungoo to be applied to vehicle extrication so that a successful previous vehicle extrication technique is chosen, and to incorporate the modification with the described invention of Chrungoo in order to utilize known solution with machine learning.
the blending system comprises: a blend circuit to blend autonomous vehicle control with driver control; and a blend controller to control the respective amounts of autonomous vehicle control and driver control provided to the blended circuit {the disclosed apparatus for predicting and responding to soft underfoot conditions provides control command signals to a completely autonomous or semi-autonomous vehicle, or information to an operator of a vehicle, the soft underfoot conditions response system may have any number or combination of computing elements (blend circuit, blend controller) enabling it to communicate, store, and process data to carry out the disclosed techniques (blending autonomous vehicle control with driver control is implied from the disclosure that the apparatus for responding to soft underfoot conditions provides control command signals to a semi-autonomous vehicle, controlling semi-autonomous vehicle requires blending of autonomous vehicle control and driver control) (paragraph [0072])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the semi-autonomous control of Chrungoo feature of Chrungoo with the described invention of Chrungoo in order to utilize both autonomous and driver control feature of a vehicle.
Regarding claim 12, which depends from claim 10, Chrungoo further discloses that taking over at least partial control of the vehicle from its operator comprises engaging a full autonomous mode for control of the vehicle {paragraph [0072]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate autonomous feature of Chrungoo with the 
Regarding claim 13, which depends from claim 10, Chrungoo further discloses that taking over at least partial control of the vehicle from its operator comprises blending autonomous control with driver control {paragraph [0072]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the semi-autonomous control of Chrungoo feature of Chrungoo with the described invention of Chrungoo in order to utilize both autonomous and driver control feature of a vehicle.
Regarding claim 14, which depends from claim 10, Chrungoo further discloses that the instructions further cause the processor to perform the operation of determining from the sensor data a particular type of condition in which the vehicle is stuck {paragraphs [0006], [0024]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parameter determining feature of Chrungoo with the described invention of Chrungoo in order to choose required data from sensed data.
Regarding claim 15, which depends from claim 14, Chrungoo further discloses obtaining the solution for freeing the vehicle from the stuck condition comprises selecting from among a plurality of solutions a tailored solution corresponding to the particular type of condition in which the vehicle is stuck {paragraph [0006]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the solution selection feature of Chrungoo with 
Regarding claim 18, Chrungoo discloses: a vehicle control system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations comprising: receiving sensor data from a vehicle sensor indicating a condition of the vehicle; determining from the sensor data that the vehicle is in a stuck condition; obtaining a learned solution for freeing the vehicle from the stuck condition, the learned solution comprising a vehicle extrication technique output from a machine learning algorithm trained using data relating to at least one previously employed vehicle extrication technique and a level of successful vehicle extrication of the at least one previously employed vehicle extrication technique; and taking over at least partial control of the vehicle from its operator and applying the learned solution to the vehicle to extricate the vehicle from the stuck condition {paragraphs [0006], [0024], [0045], [0071], [0072]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify this reference data utilization feature of Chrungoo to be applied to vehicle extrication so that a successful previous vehicle extrication technique is chosen, and to incorporate the modification with the described invention of Chrungoo in order to utilize known solution with machine learning.
Regarding claim 19, which depends from claim 18, Chrungoo further discloses determining from the sensor data a particular type of condition in which the vehicle is stuck {paragraph [0006]}. 

Regarding claim 20, which depends from claim 19, Chrungoo further discloses obtaining the solution for freeing the vehicle from the stuck condition comprises selecting from among a plurality of solutions a tailored solution corresponding to the particular type of condition in which the vehicle is stuck {paragraph [0006]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the solution selection feature of Chrungoo with the described invention of Chrungoo in order to select a right solution for the given vehicle situation.
Regarding claim 24, which depends from claim 18, Chrungoo further discloses that taking over at least partial control of the vehicle from its operator comprises blending autonomous vehicle control with driver control to provide a blended driving mode for vehicle operation {paragraph [0072]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the semi-autonomous control of Chrungoo feature of Chrungoo with the described invention of Chrungoo in order to utilize both autonomous and driver control feature of a vehicle.
Regarding claim 25, which depends from claim 18, Chrungoo further discloses that taking over at least partial control of the vehicle from its operator comprises engaging a full autonomous mode for control of the vehicle or blending autonomous control with driver control {paragraph [0072]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate autonomous feature of Chrungoo with the described invention of Chrungoo in order to utilize autonomous driving when the situation allows.
Claims 4, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrungoo in view of US20160028824A1 to Stenneth et al. (hereinafter, Stenneth).
Regarding claim 4, which depends from claim 3, Chrungoo further discloses that the plurality of solutions are developed using a trained Al model that has been trained and refined to identify unique solutions tailored to corresponding particular types of stuck conditions {Chrungoo: soft underfoot conditions response system 30 is used for predicting (identify) and responding (developing a model) to soft underfoot conditions experienced by vehicles operating at different sites and under different operating conditions (particular types of stuck conditions), an automated algorithm utilizes machine learning techniques (trained Al model)(paragraph [0071])}. Stenneth discloses using crowd-sourced data {method for providing a highly assisted driving (HAD) service in the categorization of an event is based on crowd-sourced heuristics and rules (paragraph [0062])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the crowd-sourced data using feature of Stenneth with the described invention of Chrungoo in order to strengthen the base for developing a trained AI model.
.
Claims 5, 6, 17, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrungoo in view of US20180111625A1 to James et al. (hereinafter, James), which was cited by applicant.
Regarding claim 5, which depends from claim 3, James discloses that the tailored solution is further tailored to vehicle parameters specific to the vehicle {James: the stuck mode controller 126 operates in conjunction with the drive system 110, the engine controller 112, the brake system 114, and the traction control system 116 to automatically control the steering, braking, gear shifts, and engine throttling (vehicle parameters specific to the vehicle) to autonomously rock the vehicle 100 out of a rut associated with a stuck condition (paragraph [0023])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle parameter specific feature of James with the described invention of Chrungoo in order to incorporate vehicle parameters into the vehicle freeing method from stuck condition.
Similar reasoning applies to claims 17 and 22.
Regarding claim 6, which depends from claim 5, Chrungoo further discloses that vehicle parameters comprise at least one of vehicle make and model, vehicle type, vehicle class, drive type, engine displacement, tire size, tire type, vehicle weight, gear ratios, brake horsepower, GVWR, GVM and actual vehicle weight {Chrungoo: the drive system 110, the engine controller 112, the brake system 114, and the traction control system 116 are taught to operate with the stuck mode controller to automatically control the steering, braking, gear 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle parameters of James with the described invention of Chrungoo in order to reflect variation of parameters of a specific vehicle in the vehicle freeing method from stuck condition.
Similar reasoning applies to claim 23.

Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive. In response to Applicant’s arguments that the amended independent claims, claims 1, 10, 18 are not anticipated by Chrungoo, 103 rejections are written for the amended claim set. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661